Citation Nr: 1728996	
Decision Date: 07/24/17    Archive Date: 08/04/17

DOCKET NO.  11-00 192A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an increased rating for right shoulder hemiarthroplasty and dislocations with residual scar and arthritis.

2.  Entitlement to an extension of the temporary total rating beyond July 1, 2009, prior to September 1, 2009, for convalescence following the February 24, 2009, right shoulder surgery.

3.  Entitlement to an extension of the temporary total rating beyond September 1, 2009, for convalescence following the February 24, 2009, right shoulder surgery.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

A. Adamson, Counsel


INTRODUCTION

The Veteran served on active duty from December 1989 to February 1995.

This matter comes before the Board of Veterans' Appeals (Board) from July 2009 and February 2010 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado. 

In September 2014, the Veteran testified at a Board videoconference hearing before the undersigned; a transcript of that hearing is of record.

In May 2015, the Board granted service connection for left shoulder and right knee disabilities, and remanded the Veteran's claims seeking an increased rating for his right shoulder disability and an extension of the total rating awarded for convalescence from a related surgery for additional development.  The right shoulder disability rating and convalescent rating were again remanded in November 2016. 

The Veteran filed a notice of disagreement with regard to the September 2016 denial of Dependents' Educational Assistance (DEA) benefits.  The RO appears to be actively processing this appeal, thus the Board declines to exercise jurisdiction over this claim for Manlincon purposes as no such action on the part of the Board is warranted at this time.  Cf. Manlincon v. West, 12 Vet. App. 238 (1999).  

The issues of entitlement to an increased rating for the right shoulder disability, and entitlement to an extension of the temporary total rating for convalescence beyond September 1, 2009, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Resolving all doubt in favor of the Veteran, his February 24, 2009 right shoulder humeral head resurfacing with posterior capsulorrhaphy and anterior labral repair and capsular shift required convalescence for at least 6 months following the date of his surgery.


CONCLUSION OF LAW

The criteria for a temporary total disability rating up to September 1, 2009, based on the need for convalescence following the Veteran's right shoulder surgery on February 24, 2009, are met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.30 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In July 2009, the RO awarded a temporary 100 percent rating, effective February 24, 2009, the date of the Veteran's right shoulder surgery.  A 40 percent rating was assigned from July 1, 2009, the first day of the month following the fourth month of convalescence.  Thus, the RO assigned the initial three months post-surgery plus one additional month.  The Veteran seeks an extension beyond July 1, 2009 for his total convalescent rating period under the provisions of 38 C.F.R § 4.30. 

Temporary total ratings will be assigned from the date of hospital admission and continue for one, two, or three months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) surgery necessitating at least one month of convalescence; (2) surgery with severe postoperative residuals such as incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) immobilization by cast, without surgery, of one major joint or more.  An extension of one, two, or three months beyond the initial three months may be granted and extensions of one or more months up to six months beyond the initial six months period may be made, upon approval of the Veterans Service Center Manager.  38 C.F.R. § 4.30(b) (2016).

The term "convalescence" does not necessarily entail in-home recovery.  Felden v. West, 11 Vet. App. 427, 430 (1998).  Convalescence is defined as "the stage of recovery following an attack of disease, a surgical operation, or an injury."  Id. at 430 (citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY, 374 (28th ed. 1994)).  The recovery has been defined as "the act of regaining or returning toward a normal or healthy state."  Id. (citing WEBSTER'S MEDICAL DESK DICTIONARY, 606 (1986)).  The purpose of a temporary total rating is to aid the appellant during the immediate post-surgical period when he or she may have incompletely healed wounds or may be wheelchair-bound, or when there may be similar circumstances indicative of transient incapacitation associated with recuperation from the immediate effects of an operation.  38 C.F.R. § 4.30.  The inability to return to any employment would, in fact, show a need for continuing convalescence under 38 C.F.R. §  4.30.  Seals v. Brown, 8 Vet. App. 291 (1995).

On February 24, 2009, the Veteran underwent right shoulder humeral head resurfacing with posterior capsulorrhaphy and anterior labral repair and capsular shift.  The post-operative diagnosis was right shoulder degenerative joint disease with residual anterior instability.  The operative report shows there were no complications during the surgery.

On March 2, 2009, the Veteran's orthopedic surgeon submitted a work certificate indicating returning to work with computers is ok, but that there would be no lifting, pulling, pushing or carrying for an additional three to four months.  On March 18, 2009, the same physician submitted an updated work certificate indicating the Veteran would be "unable to work for 18 months for right shoulder surgery." 

At the time of his June 2009 VA examination, the Veteran was not working.  He reported being terminated prior to his surgery because his employer needed someone active and on the job.  Physical examination revealed a well healed surgical scar, rotator cuff atrophy and deltoid atrophy.  The Veteran experienced pain on range of motion testing, as well as tenderness. 

A claim for a total disability rating based upon individual unemployability was filed in July 2009.  The record shows the Veteran returned to work in December 2009.  The TDIU claim was withdrawn in early 2010 due to the Veteran's return to work.  At the time of his Board hearing, he confirmed he returned to work on December 16, 2009.  See hearing transcript at page 4.

When considering VA and non-VA post-surgery treatment records and the Veteran's credible lay assertions, and when resolving reasonable doubt in the Veteran's favor, the Board finds that the temporary total evaluation under the provisions of 38 C.F.R §  4.30 based on postoperative residuals related to the February 2009 right shoulder surgery, should be extended for at least three additional months beyond the initial three months assigned under 38 C.F.R. § 4.30.  As the RO has already assigned one additional month, this decision represents an award of two additional months.  Hence, the temporary total rating should extend at least through August 31, 2009.  Indeed, the evidence demonstrates continued post-operative residuals prevented or inhibited the Veteran from returning to work until December 2009.  

The award of this additional time brings the Veteran's total temporary rating for convalescence up to a full six months, the maximum period of time that can be granted without approval of the Veterans Service Center Manager under 38 C.F.R § 4.30.  As the evidence shows the post-surgery residuals prevented the return to work until December 2009, the matter of whether a convalescent rating is warranted from September 1, 2009, is considered in the remand, below.

ORDER

An extension of a temporary total disability rating based on convalescence following the February 24, 2009 right shoulder surgery is granted up to September 1, 2009, subject to the laws and regulations governing monetary awards.


REMAND

Right Shoulder Rating

In November 2016, the Board remanded the Veteran's right shoulder claim for additional evidentiary development.  In particular, the RO was to obtain outstanding VA and private treatment records dated from August 2016 to the present, to include orthopedic care records from VA facilities in Golden, Colorado and any subsequent CT scan or surgery notes.  

Following the remand, the RO added records from Colorado VA treatment facilities to the record dated from April 2016 to October 2016, and records from VA facilities in Oregon, dated from July 2016 to January 2017.  In December 2016, the RO sent the Veteran a letter asking him for authorization to obtain any private treatment records.  In January 2017, a Report of General Information shows a conversation with the Veteran indicating his report of a new address in Oregon.  The Veteran reported that he did not have additional evidence to submit at that time, but also reported that he was scheduled for an upcoming second shoulder surgery.

The Board has reviewed the records added to the file since the November 2016 remand.  In October 2016, the Roseburg VA Medical Center in Oregon approved right shoulder replacement surgery, to include necessary outpatient treatment such as physical therapy, diagnostic testing, and the surgery itself.  In an unrelated January 2017 scheduling note, there is an indication that the Veteran was unavailable for scheduling due to an upcoming surgery set for mid-February.  The Veteran expected to be out for six weeks.

In June 2017, the Veteran submitted a VA Form 21-526EZ indicating he is seeking an increase for his shoulder disability rating, as well as seeking a temporary total disability rating.  Presumably, this is related to his February 2017 surgery.  The Veteran also reported at that time that he was moving back to Colorado from Oregon on June 6, 2017.

The RO did not take any action on the Veteran's claim after the receipt of the records showing the scheduling of the surgery other than to issue a February 2017 Supplemental Statement of the Case.  

The Board finds a remand to be unavoidable in this case.  On remand, the RO must attempt to obtain updated treatment records from the VA facilities in both Colorado and Oregon.  38 C.F.R. § 3.159(c)(2) (2016).  In particular, records related to the February 2017 right shoulder surgery should be obtained and associated with the claims file.  If these include private surgical and outpatient records, the RO should be asked to provide authorization so VA can assist in this regard.  38 C.F.R. § 3.159(c)(1).

Once the record is complete, the RO should afford the Veteran an examination to assess the severity of the right shoulder disability since the most recent surgery.  The development of the need for shoulder replacement surgery is indicative of a worsening of the disability since the most recent examination.  See Snuffer v. Gober, 10 Vet. App. 400 (1997).

Convalescent Rating

The Veteran has argued that a temporary total rating should be assigned until his return to work following his February 24, 2009, right shoulder surgery.  The Veteran returned to work on December 16, 2009.  See September 2014 hearing transcript at page 4.   

As noted above, pursuant to 38 C.F.R. § 4.30(b)(2), the question of whether the Veteran is entitled to an additional extension of his temporary total disability rating beyond the initial six-month period may not be addressed by the Board in the first instance.  Instead, an extension of one to six months beyond the initial six-month period may only be made upon approval of the Veterans Service Center Manager. See 38 C.F.R. § 4.30(b)(2).  Accordingly, the AOJ should refer this matter to appropriate personnel for consideration of a convalescent rating beyond September 1, 2009, pursuant to 38 C.F.R. § 4.30(b)(2).  The AOJ should consider the Veteran's request for the assignment of such a rating until his return to work on December 16, 2009.

Accordingly, the case is REMANDED for the following action:

1.  Forward the case to the appropriate personnel for consideration of entitlement to an extension beyond the initial six-month period of a temporary total rating due to convalescence following the February 24, 2009, right shoulder surgery under 38 C.F.R. § 4.30(b).

2.  Obtain the Veteran's updated treatment records related to his right shoulder disability, to include all records of any February 2017 surgery, such as shoulder replacement.  For VA records, the most recent in the claims file include January 18, 2017, records from the Roseburg VA Medical Center, and October 4, 2016, records from the Denver VA Medical Center.  Should any surgical or outpatient records be from a private physician(s), ask the Veteran to provide an updated authorization(s) for VA to obtain his private treatment records related to treatment of his right shoulder.  Associate all records with the claims file.

3.  Once available records are obtained to the extent possible, afford the Veteran a VA examination to determine the current severity of his right shoulder disability, to include the underlying orthopedic disability, any associated instability or neurological manifestations, and any symptomatic manifestations of surgical scars associated with the right shoulder disability.  All pertinent evidence should be made available to and reviewed by the examiner.  The AOJ should ensure that the examiner provides all information required for rating purposes.

4.  When the development requested has been completed, the case should be reviewed by AOJ on the basis of additional evidence.  As noted in the previous remands, consideration should be given to whether rating the Veteran's right shoulder disability is appropriate under Diagnostic Code 5051 for the period in 2009 following the February 24, 2009, shoulder surgery.  If the benefits sought are not granted, the Veteran and her representative should be furnished a Supplemental Statement of the Case (SSOC) and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


